Tuck, J.,
delivered the opinion of this court.
The sole question arising, on this appeal is, whether certain real estate acquired by William T. Wilson, after the execution of his will, passed to his devisees, or descended to his heirs at law ?
The order from which the appeal is taken, was passed after the decision by the Circuit Court of the United States on M. B. Carroll’s will. Since then this court has decided that the act of 1849, ch. 229, operates upon wills made before its passage, where the testator dies after the first’ day of June 1850. As the testator, in this case, executed his will in June 1849, and died in June 1852, it follows that, according to the construction of the act of 1849, as established by this court, his after-acquired real estate must pass under the will, and not to the heirs at law. 4 Md. Rep., 335. 5 Md. Rep., 471.
The order of the Superior Court, assigning the proceeds of sale as of lands descended, will be reversed, and the cause remanded for a new audit, and appropriation of the fund under the wilí, the costs to be paid out of the estate.

Order reversed and cause remanded.